Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 10/24/19.  Claims 1-15 are pending and have been examined.
	Claims 1-15 are rejected.

Drawings
	The drawings filed on 10/24/19 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/24/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claims 13-15 are directed to an abstract idea. Under Step 1, claims 13-15 are either apparatus, method or an article of manufacture, claim 13 recites the following “determine a setter height dimension to support a portion of a three- dimensional (3D) component that is to be sintered; determine, based on the setter height dimension, a plurality of analog setters to support the 3D component; and determine, by subtracting a total dimension of the plurality of analog setters from the setter height dimension, a remaining dimension for a digital setter to support, when used with the plurality of analog setters, the 3D component”.  Under Step 2A, Prong One, the claim is directed to an Abstract idea because it is a mental process.  
The limitation of “determine a setter height dimension to support a portion of a three- dimensional (3D) component that is to be sintered; determine, based on the setter height dimension, a plurality of analog setters to support the 3D component; and determine, by subtracting a total dimension of the plurality of analog setters from the setter height dimension, a remaining dimension for a digital setter to support, when used with the plurality of analog setters, the 3D component” is a mental process. As described in the specification [0035]-[0037] and [0055] encompass the user mentally performing concepts.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)). Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the processor is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications, which cannot provide an inventive concept. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).  Thus, these limitations do not amount to significantly more. These claims are not patent eligible.
	Dependent claims 14-15 do not contain additional limitations that integrate the exception into a practical application or amount to significantly more than the exception.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7 and 13 recites “digital setter” and “analog setter”, the terms “digital setter” and “analog setter” is not common in the field of 3D printing. The plain meaning of “digital” as given in Merriam-Webster dictionary is “composed of data in the form of especially binary digits” and the plain meaning of “analog” as given in Merriam-Webster dictionary is “of, relating to, or being a mechanism or device in which information is represented by continuously variable physical quantities”, it is not clear what “digital setter” and “analog setter” encompass given these definitions of “digital” and “analog”. There is no clear definition of what the “digital setter” and “analog setter” are in the specification either, paragraph [0017] recites “A 'digital setter' may be described as a setter that is formed by the printer as the 3D component is being generated, whereas an 'analog setter' may be described as a preformed setter”, it is noted that there is no clear definition of “digital setter” and “analog setter” because of the usage of “may be” in the specification. For the purpose of the examination, the examiner has interpreted “digital 
Claims 2-6, 8-12 and 14-15, included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiency of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150137423 to Ding.

As per claim 1, Ding discloses an apparatus (Ding, see Fig. 1) comprising: a processor; and a non-transitory computer readable medium storing machine readable instructions that when executed by the processor cause the processor (Ding, see [0035]) to: determine, from a three-dimensional (3D) model of a 3D component that is to be printed by a 3D printer, a setter height dimension for a setter that is to support a portion of the 3D component during a post-printing sintering operation (Ding, see [0006], Fig. 1 steps S133-S137, steps S140-S170 and its corresponding paragraphs); wherein 

As per claim 2, the rejection of claim 1 is incorporated, Ding further discloses the digital setter is formed of a same build material as the 3D component (Ding, see [0015]).

As per claim 3, the rejection of claim 1 is incorporated, Ding further discloses determine, based on a set of available analog setters, the analog setter dimension of the at least one analog setter (Ding, see Fig. 1 steps S133-S137, Fig. 3 and their corresponding paragraphs).

As per claim 6, the rejection of claim 1 is incorporated, Ding further discloses determine a configuration of the portion of the 3D component that is to be supported by the digital setter and the at least one analog setter (Ding, see Fig. 1 step s120-s150, Fig. 3, Fig.4 and their corresponding paragraphs); and cause, based on the determined 

As per claim 7, Ding discloses a computer implemented method (Ding, see Fig. 1 and [0035]) comprising: determining a setter height dimension for a setter that includes a digital setter and at least one analog setter to support a portion of a three-dimensional (3D) component that is to be sintered (Ding, see [0006], Fig. 1 steps S133-S137, steps S140-S170 and its corresponding paragraphs); determining, based on the setter height dimension, the at least one analog setter by determining a base dimension of the at least one analog setter (Ding, see Fig. 1 steps S133-S137, Fig. 2, Fig. 3 and their corresponding paragraphs), determining, based on the base dimension, a total number of the at least one analog setter (Ding, see [0032], Fig. 1 steps S133-S137, Fig. 2, Fig. 3 and their corresponding paragraphs), determining, by analyzing a total dimension of the at least one analog setter relative to the setter height dimension, a dimension for the digital setter to support, when used with the at least one analog setter, the portion of the 3D component (Ding, see Fig. 1 steps S133-S137, Fig. 2, Fig. 3 and their corresponding paragraphs), and causing, based on the determined dimension for the digital setter, the digital setter to be generated (Ding, see Fig. 1 steps s130-s160 and its corresponding paragraphs).

As per claim 8, the rejection of claim 7 is incorporated, Ding further discloses determining, by subtracting the total dimension of the at least one analog setter from the 

As per claim 9, the rejection of claim 7 is incorporated, Ding further discloses causing, based on the determined dimension for the digital setter, the digital setter to be printed during printing of the 3D component (Ding, see Fig. 1 steps S133-S160, Fig. 2, Fig. 3 and their corresponding paragraphs).

As per claim 11, the rejection of claim 7 is incorporated, Ding further discloses forming the digital setter of a same build material as the 3D component (Ding, see [0015]).

As per claim 13, Ding discloses a non-transitory computer readable medium having stored thereon machine readable instructions, the machine readable instructions, when executed, cause a processor (Ding, see Fig. 1 and [0035]) to: determine a setter height dimension to support a portion of a three-dimensional (3D) component that is to be sintered (Ding, see [0006], Fig. 1 steps S133-S137, steps S140-S170 and its corresponding paragraphs); determine, based on the setter height dimension, a plurality of analog setters to support the 3D component (Ding, see [0032], Fig. 1 steps S133-S137, Fig. 2, Fig. 3 and their corresponding paragraphs), determine, by subtracting a total dimension of the plurality of analog setters from the setter height dimension, a remaining dimension for a digital setter to support , when used with the . 

Allowable Subject Matter
Claims 4-5, 10, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the rejection under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	Butler et al. (US20150057784) discloses a user-defined metric is received associated with each input job and this is used in scheduling input jobs to optimize latency and/or throughput of the 3D printing process, along with the printing envelope and other characteristics of the 3D printers used. In various embodiments, the scheduling may comprise dividing a 3D object into a number of parts and then scheduling these parts separately and/or combining 3D objects, or parts of 3D objects, from various input jobs to be printed at the same time on the same 3D printer. In various 
	Anand et al. (US20170372480) discloses systems, methods, and media for pre-processing and post-processing in additive manufacturing are provided. A method includes receiving object geometry data. The method may further include generating a sectional snapshot and a bounding box. The method may also include performing a boundary tracing operation on the sectional snapshots. Further still, the method may include executing a contour mapping algorithm. The method may additionally include outputting slice contour points with respect to the object to be fabricated.
	Javidan et al. (US20140333011) discloses an additive manufacturing method may involve additive manufacturing a walled structure (e.g., a shell or an enclosure) onto a print bed, positioning a support piece having a non-stick surface (e.g., a Teflon.RTM.) near or inside the structure, additive manufacturing a layer of material onto one or more walls and onto the support piece to create an overhang, and removing  the support piece after the material making up the overhang has returned to a solid state or hardened.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117